Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed on 11/18/2021 are entered and acknowledge. Claims 1-20 has been cancelled.  Claims 21-40 have been added.  Claims 21-40 are currently pending in the instant application.


Drawings

The drawings filed on 11/18/2021have been considered.

Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 11/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter


Claims 24-26, 31-33 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 27-30, 34-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth et al Pat. No.: (US 10,169,607 B1) (hereinafter “Sheth”) in view of Parez et al Pat. No.: (US 10,542,004 B1) (hereinafter "Parez”).

With respect to claim 21: Sheth discloses a system for multiplexing of data between entities, comprising:
an inter-facility communication platform (website powered by a platform [Col 20 Ln. 25-30]);
a data store comprising an aggregate record associated with a particular individual (a local hub that aggregates patient data from one or more devices and one or more patients [Col. 5, Ln. 29-32]);
a rules data store comprising  rules defining (patient data export rules set by an Admin [Col. 21, Ln. 53-55], various rules database [Fig. 18B, Col 21 lines 49-67]);
shared data in the aggregate record that is synchronized between a plurality of entities when added or modified at one of the plurality of entities (patient vitals recordings can be shared automatically with connected authorized user devices to allow the patient to bring actual readings (synchronize shared information) over an extended time to healthcare providers [Col. 13, Ln. 62-67]);
linked data in the aggregate record that is i) nonsynchronous between the plurality of entities, and ii) provided for display at the plurality of entities independent of the one of the plurality of entities at which the linked data was added or modified in the aggregate record (Forms/Profiles data in addition to Readings/Recordings data and authorized recipients at three healthcare facilities, who are allowed to access selected data (linked data) [Col. 10, Ln. 10-22]. One copy of the patient data which is shared (linked, visible, not synchronized) [Col. 10, Ln. 32-34 ]. Data in the user/patient profile includes data from (added by) external systems of authorized third parties, the one or more authorized recipients (of at least the three exemplary healthcare facilities in Fig. 2A), and the user/patient [Col. 25, Ln. 43-51]);
entity-specific data that is i) nonsynchronous between the plurality of entities and ii) provided for display only at the entity that is associated with the entity-specific data (at least three healthcare facilities [Fig. 2A]. The Examiner interprets data sent (or not sent) from an external system of a healthcare facility as entity-specific information. The Examiner reasonably interprets information not sent as information not visible outside of the external system of the healthcare facility);
wherein the communication platform is configured to (a platform connecting communication devices of patients and medical service providers [Col. 3, Ln. 42-47]);
i) establish a communication channel over which the plurality of entities exchange data associated with the particular individual ( the platform comprises dedicated hardware/software including dedicated servers [Col. 9, Ln. 32-33, 49]. the dedicated serves reside in healthcare facility data centers [Col. 13, Ln. 19-20]. s establishing device connection[ Col. 17, Ln. 10].  group centric bidirectional data management through secure interfaces for exchange of data between user and authorized third party or recipient in a bidirectional controlled way [Col. 24, Ln. 31-40]. The Examiner reasonably interprets secure interfaces as dedicated communication channels for at least three healthcare facilities);
ii) detect a first request from a first client computing device at a first entity of the plurality of entities to share data associated with the particular individual with a second entity of the plurality of entities over the communication channel (detecting a request [abstract]. patient data and an automatic process for staff (users) of one healthcare facility to upload (share) authorized selected data from the platform to various authorized recipient healthcare platforms (dedicated servers of healthcare facility data centers) [Fig. 18A-B, Col 20 lines 27-67].   users (at healthcare facilities) using computing devices (client computing devices) [Fig. 1 and 2A]);
iii) in response to detecting the first request, share a first portion of the aggregate record associated with the particular individual with a second client computing device at the second entity, wherein the first portion of the aggregate record shared is dependent on the data ( an automatic process for staff (users) of one healthcare facility (i.e., Healthcare Facility-1) to upload/export (share) authorized selected (patient) data from the platform to various authorized recipient healthcare platforms (dedicated servers of healthcare facility data centers) [Fig. 18A-B, Col 20 lines 27-67].   he Examiner interprets selected patient data as a portion of the patient data. Fig. 1 teaches users (at healthcare facilities) using computing devices (client computing devices). Healthcare Facility-2 [Fig. 2A]. rule sets associated with data export; and exporting to systems (data centers) 1… n [Fig. 18A-B, Col 20 lines 27-67].  The Examiner interprets n exports to n systems at n healthcare facility data centers as at least n requests.);
However Sheth does not explicitly disclose data sharing rules
Parez discloses healthcare sharing rules (data sharing rules [Col 23 Ln. 52-60]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheth in view of Parez in order to have a data sharing rules;
One of ordinary skill in the art would have been motivated because it would indicate the types of users who have particular types of access within the provider network [Col 26 Ln 53-56]).

With respect to claim 22: Sheth-Parez discloses the system of claim 21 as set forth above, wherein the communication platform is further configured to:
detect a request from the first client computing device at the first entity to share data associated with the particular individual with a third entity of the plurality of entities over the communication channel (detecting a request [abstract]. patient data and an automatic process for staff (users) of one healthcare facility to upload (share) authorized selected data from the platform to various authorized recipient healthcare platforms (dedicated servers of healthcare facility data centers) [Fig. 18A-B, Col 20 lines 27-67].   users (at healthcare facilities) using computing devices (client computing devices) [Fig. 1 and 2A]);
in response to detecting the request, share a second portion of the aggregate record associated with the particular individual with a third client computing device at the third entity, wherein the second portion of the aggregate record shared is dependent on the data ( an automatic process for staff (users) of one healthcare facility (i.e., Healthcare Facility-1) to upload/export (share) authorized selected (patient) data from the platform to various authorized recipient healthcare platforms (dedicated servers of healthcare facility data centers) [Fig. 18A-B, Col 20 lines 27-67].   he Examiner interprets selected patient data as a portion of the patient data. Fig. 1 teaches users (at healthcare facilities) using computing devices (client computing devices). Healthcare Facility-2 [Fig. 2A]. rule sets associated with data export; and exporting to systems (data centers) 1… n [Fig. 18A-B, Col 20 lines 27-67].  The Examiner interprets n exports to n systems at n healthcare facility data centers as at least n requests);
However, Sheth does not explicitly disclose data sharing rules;
a second request;
Parez discloses data sharing rules (data sharing rules [Col 23 Ln. 52-60]);
a second request (a updates generated upon request by a user [Col 28 Ln 40-50], [Col 34 Ln 1-15]); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheth in view of Parez in order to have a data sharing rules;
One of ordinary skill in the art would have been motivated because it would indicate the types of users who have particular types of access within the provider network [Col 26 Ln 53-56]).

With respect to claim 23: Sheth-Parez discloses the system of claim 21 as set forth above, wherein the aggregate record further includes:
Sheth discloses demographic data for the particular individual (personal information includes demographics [Col 4 Ln 45-50]).
entity-owned data associated with the particular individual (the “authorized users”, patients who retain control (ownership) of their data and “authorized recipients”, users such as healthcare providers or office staff that are allowed access to patient data [Col 10 Ln 18-22]);
data representing information sharing requests exchanged between the plurality of entities associated with the particular individual (data export (exchange) setup and rules [Col. 21, Ln. 54-55], [Fig. 8B].  all user interactions are captured in an audit trail while the shared information is also available for future reference in a history log [Col. 11, Ln. 43-45]. The Examiner interprets the history log as data representing information sharing requests exchanged between client devices. Fig. 2A and associated text teaches healthcare workers, physicians, and administrators at three or more healthcare facilities and the platform).

With respect to claim 27: Sheth-Parez discloses the system of claim 21 as set forth above, wherein:
Sheth discloses the shared information in the aggregate record includes demographic data associated with the particular individual ( a patient creating, updating, and sharing data stored in the patient’s data repository (aggregate healthcare record) [Col. 3, Ln. 26]. completing personal information consisting of demographics (e.g. age and gender), payments, and other information [Col. 4, Ln. 48-56]);
the communication platform is further configured to automatically synchronize the demographic data in the aggregate record across all entity-specific copies of the aggregate record responsive to detecting that demographic data has been added or modified in an entity-specific copy of the aggregate record for a given entity (patient vitals recordings can be shared automatically with connected authorized user devices to allow the patient to bring actual readings (synchronize shared information including readings) over an extended time to healthcare providers (healthcare entities, such as the three healthcare facilities in Fig. 2A [Col 13 Ln 62-67], patient date shared with individual recipient or organization [Col 10 Ln 32-34], personal information includes demographics [Col 4 Ln45-50]).

With respect to claim 28: Sheth-Parez discloses the system of claim 21 as set forth above, wherein the communication platform is further configured to:
Sheth discloses push an alert notification to the plurality of entities responsive to detecting that linked data has been added or modified in the aggregate record (a push function for information dataflows from authorized recipient to the patient/user (authorized user) [Col. 14, Ln. 43-46]).

With respect to claims 29-30 and 34-35, they do not teach or further define over the limitations in claims 21-22 and 27-28, respectively. Therefore claims 29-30 and 34-35 are rejected for the same reasons as set forth in claims 21-22 and 27-28.

With respect to claims 36-37 and 40, they do not teach or further define over the limitations in claims 21-22 and 27, respectively. Therefore claims 36-37 and 40 are rejected for the same reasons as set forth in claims 21-22 and 27.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Malik et al Pat. No.: (US 10,740,547 B1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Managing data relationships of customizable forms).
Durham et al Pat. No.: (US 10,726,152 B1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Computing system that facilitates digital rights management for healthcare records).
Cullin et al Pat. No.: (US 10,607,468 B1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Communication apparatus and system and method).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446